DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The previous objection to the drawings is removed based on the amendment to the specification.

Specification
The title was amended and is accepted.
The specification was amended to correct informalities and is accepted. 

Allowable Subject Matter
The indicated allowability of claims 1, 2, 10-12  is withdrawn in view of the newly discovered reference(s) to US 10505354 and US 10230227.  Rejections based on the newly cited reference(s) follow.

Claims 14-20 are allowed.



REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 14 with the allowable feature being:" A junction box comprising: a first flashing that defines a first groove that is disposed relative to a first center axis on a first plane; a housing attached to the first flashing and positioned at least a first distance from a plurality of edges of the first flashing, the bottom portion defining a second groove that is disposed relative to a second center axis, wherein: the second center axis is coincident with the first center axis in a direction that is substantially parallel to the first plane of the first groove; and the second groove is configured to indicate a suitable hole position in the bottom portion; an extension housing configured to attach to an upper surface of the housing, a plurality of extension sidewalls; and a drip edge configured to overhang where the housing and the extension housing are attached; and a second flashing positioned between at least a portion of the drip edge and the housing."
Therefore, claim 14 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 19 with the allowable feature being:" A junction box comprising: a housing including: a plurality of sidewalls; an external portion that is attached to the plurality of sidewalls, the external portion defining a first groove that is disposed relative to a first center axis on a first plane; and a bottom portion that is attached to the plurality of sidewalls, the bottom portion defining a second groove that is disposed relative to a second center axis, wherein: the external portion defines a notch configured to mate with an uneven exterior surface of a structure; and the second groove is configured to indicate a suitable hole position in the bottom portion."
Therefore, claim 19 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 of U.S. Patent No 10,505,354. Although the claims at issue are not identical, they are not patentably distinct from each other because;

       Regarding claim 1, U.S. Patent No 10,505,354 discloses a junction box comprising: a flashing that defines a first groove that is disposed relative to a first center axis on a first plane; and a housing including: a bottom portion defining a second groove that is disposed relative to a second center axis, wherein: the second center axis is coincident with the first center axis in a direction that is substantially parallel to the first plane of the first groove; the second groove is located on a second plane that is substantially parallel to the first plane of the first groove; and the second groove is configured to indicate a suitable hole position in the bottom portion.
(claim 1)  

       Regarding claim 2, U.S. Patent No 10,505,354 discloses the housing further comprising a plurality of sidewalls that form a plurality of joints, the plurality of joints including a first joint formed by a first sidewall and a second sidewall that is oriented towards a first edge of the flashing. (claim 1)  

            Regarding claim 10, U.S. Patent No 10,505,354 discloses wherein the flashing and the housing are a single, unibody piece (claim 2).  

            Regarding claim 11, U.S. Patent No 10,505,354 discloses: the housing further defines: a gasket groove defined by an upper surface of the housing; and one or more receiver openings; and the junction box further comprises: a gasket located at least partially within the gasket groove; a lid selectively attachable to the housing and that defines one or more openings, wherein each of the one or more openings are concentric with a different one of the one or more receiver openings; and one or more fasteners configured to pass through the openings, attach to the housing 36Attorney Docket No. S3440.1000IUS04via the receiver openings, and selectively attach the lid to the housing such that the lid compresses the gasket between the lid and a portion of the upper surface of the housing that defines the gasket groove to environmentally seal a volume defined by the housing and the lid. (claim 3, 4)  

           Regarding claim 12, U.S. Patent No 10,505,354 discloses wherein: the lid includes a raised portion and a lower portion; and the raised portion and the lower portion are sized and configured such that when the lid is attached to the housing a second distance between the bottom portion and the raised portion is greater than a third distance between the bottom portion of the housing and the lower portion of the lid. (claim 6)  

Claims 1 and 10, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No 10,230,227. Although the claims at issue are not identical, they are not patentably distinct from each other because;

       Regarding claim 1, U.S. Patent No 10,230,227 discloses a junction box comprising: a flashing that defines a first groove that is disposed relative to a first center axis on a first plane; and a housing including: a bottom portion defining a second groove that is disposed relative to a second center axis, wherein: the second center axis is coincident with the first center axis in a direction that is substantially parallel to the first plane of the first groove; the second groove is located on a second plane that is substantially parallel to the first plane of the first groove; and the second groove is configured to indicate a suitable hole position in the bottom portion.
(claim 1)

        Regarding claim 10, U.S. Patent No 10,230,227 discloses wherein the flashing and the housing are a single, unibody piece. (claim 2)  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/
Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847